Citation Nr: 0727761	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  The veteran 
testified before the Board in April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, the record clearly reflects that the veteran has been 
diagnosed with PTSD and mild depression and that he has 
recurrent symptoms for which he receives treatment.  It 
remains unclear whether the diagnosed PTSD and depression are 
related to his period of active service.  

The veteran testified before the Board at a travel board 
hearing in April 2007.  The focus of the April 2007 hearing 
was a February 1971 service medical record where the veteran 
reported that he had been in Vietnam for five months and was 
beginning to feel like he could not stand military life much 
longer.  He also reported that he was married and had two 
children.  The diagnostic impression was agitated depression, 
and the veteran was prescribed medication and advised to seek 
a mental health consultant as needed.  A September 2003 VA 
medical report shows that the veteran is currently diagnosed 
with PTSD and mild depression, for which he receives periodic 
treatment.  The veteran contends that his currently diagnosed 
psychiatric disorders are related to the February 1971 
treatment episode.  However, the veteran's treating VA 
physician has not provided an opinion as to the etiologies of 
the veteran's PTSD and depression.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion discussing the relationship between his 
disability and service based upon a thorough review of the 
record.  

Because a VA examiner has not opined as to whether the 
veteran's current diagnosed psychiatric disorder, to include 
PTSD, is related to his period of active service, the Board 
finds that an examination and opinion addressing the etiology 
of this disorder is necessary in order to fairly decide the 
merits of the veteran's claim.      

The Board additionally notes that the veteran contends that 
his current PTSD diagnosis is based on in-service stressors 
that include witnessing Vietnamese children being hit by 
American vehicles and witnessing a friend getting shot by the 
Vietnamese soldiers.  The veteran is unable to recall any 
names of fellow soldiers that he served with or any dates of 
particular incidents.  It appears that the information 
provided is insufficient for an adequate stressor search.  
Therefore, the Board finds that because there is 
insufficiently detailed information regarding the veteran's 
in-service stressors, no referral is warranted to the United 
States Army and Joint Services Records Research Center 
(JSRRC) for verification.        

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the 
relationship between his diagnosed 
psychiatric disorders and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
current psychiatric disability is 
etiologically related to active service 
or any treatment for a psychiatric 
disorder during service (including in 
February 1971) or within one year after 
separation from service.  If necessary, 
the examiner should attempt to 
reconcile the opinion with the medical 
opinions of record.  The rationale for 
all opinions expressed must be 
provided.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



